Citation Nr: 0701320	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to service connection for status post 
arthroscopy of the left knee.

3.  Entitlement to service connection for status post 
arthroscopy, with degenerative changes, of the right knee.

4.  Entitlement to service connection for an unspecified eye 
condition. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Reno, Nevada (RO), which granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling; and 
denied service connection for right and left knee disorders.  
The veteran perfected an appeal as to the assigned rating for 
diabetes mellitus and as to the denial of service connection 
for the right and left knee disorders.

The veteran testified in May 2006 at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  During 
that hearing the veteran raised the issues of entitlement to 
increased ratings for peripheral neuropathy of the right and 
left lower extremities, each evaluated as 10 percent 
disabling.  As these matters are not a part of the current 
appeal, they are referred to the RO for appropriate action.

VA has a duty to adjudicate all claims reasonably raised by 
the record.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); 
Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). In this 
instance, the Board observes that the record evidence 
indicates that the veteran has a diagnosis of diabetic 
peripheral neuropathy, as reflected in an August 2004 VA 
examination report.  In this VA report, the examiner made a 
finding that each (of the veteran's ) lower and upper 
extremity appeared to be equally affected.  Subsequently, in 
a September 2004 rating decision, the RO granted the 
veteran's claims seeking entitlement to secondary service 
connection for peripheral neuropathy of the left lower 
extremity and of the right lower extremity.  By a later 
rating decision in October 2005, which the veteran did not 
appeal, the RO denied the veteran's claims seeking 
entitlement to secondary service connection for peripheral 
neuropathy of the right and left upper extremities.  Given 
these circumstances, the Board invites the RO's attention to 
the provisions of 38 C.F.R. § 3.105(a) for any action it 
deems appropriate concerning the October 2005 rating 
decision.

The issues of entitlement to service connection for status 
post arthroscopy of the left knee; for status post 
arthroscopy, with degenerative changes, of the right knee; 
for an unspecified eye condition; for hypertension; and for a 
low back condition are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin and a 
restricted diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in September 
2003, March 2004, and October 2005.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement to a higher initial 
rating for his service-connected disability.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as an increased rating 
for the claimed disability is denied here, the issue with 
respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made and testimony given in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.    38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  In cases 
such as this in which the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

The veteran's diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code 7913.  Under this code, a 20 
percent evaluation is warranted for diabetes mellitus that 
requires insulin and a restricted diet or an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

The report of an August 2004 VA examination shows that the 
veteran had a history of diabetes mellitus type 2, currently 
on insulin therapy.  The veteran denied having any frequency 
of hospitalizations for ketoacidosis or hypoglycemic 
reactions.  He was not on a restricted diet and his weight 
was 244 pounds.  He denied having any restrictions of 
activities because of diabetes.  

The veteran  also reported complaints of blurring of vision, 
although he stated that he had a retinal examination a month 
before that was negative for retinopathy or diabetic 
complications.  The veteran reported that he currently was 
taking medications for hypertension, and denied having any 
diagnosed cardiac conditions.  He reported that he had 
numbness in his toes and bottom of his feet.

The veteran reported that his medications included Novolin 
insulin 70/30, taking 45 units in the morning and 30 units in 
the evening; and Actos 30 mg per day.  He reported that the 
frequency of visits to his diabetic care provider was every 
three months.  The veteran reported that on working out with 
leg weights he did not have as much strength in his leg as he 
used to.

After examination, the diagnoses were (1) diabetes mellitus, 
type 2, on insulin treatment; (2) essential hypertension, not 
related to diabetes mellitus with normal renal function at 
this time; and (3) diabetic peripheral neuropathy.

In a letter received in September 2005, Tony Alamo, M.D., 
stated that the veteran had a restrictive and modified diet 
of low carbohydrates and little or no refined sugars.  Dr. 
Alamo stated that the veteran reported having some mild 
neuropathy of the hands and toes and some erectile 
dysfunction.  Dr. Alamo opined that both the reported 
neuropathy and erectile dysfunction could be secondary to the 
diabetes.  He also opined that the veteran's hypertension and 
arthritis probably do not have any relation with the 
underlying diabetes.

Private and VA treatment records dated from 1999 to 2005 show 
treatment for various complaints and conditions including for 
his diabetes mellitus.

The veteran testified at a May 2006 Travel Board hearing 
before the undersigned regarding symptoms of his diabetes 
mellitus. 

After a careful review of the record, the Board concludes 
that an initial evaluation in excess of 20 percent is not 
warranted.  The medical evidence shows that the veteran's 
diabetes mellitus requires insulin.  During the recent VA 
examination of August 2004, he reported having no 
restrictions on his diet and his weight was 244 pounds.  At 
that time he also reported that he had no restrictions on his 
activities.  Although Dr. Alamo stated the veteran had a 
restrictive and modified diet of low carbohydrates and little 
or no refined sugars, there is no medical evidence that the 
veteran requires insulin, restricted diet, and regulation of 
activities.  Therefore, an evaluation in excess of 20 percent 
under Diagnostic Code 7913 for the veteran's diabetes 
mellitus is not warranted.

In this regard, the Board notes that compensable 
complications from diabetes mellitus are evaluated 
separately.  In this case, service connection has been 
granted for peripheral neuropathy of both lower extremities.  
Because these associated conditions are separately 
compensable, they have not been considered part of the 
diabetic process for purposes of the Board's analysis under 
Diagnostic Code 7913.

The veteran has essentially claimed that associated with his 
diabetes mellitus, he has hypertension, vision problems, 
neuropathy of the upper extremities, erectile dysfunction, 
and arthritis including of the neck and elbow joint.  In a 
September 2004 rating decision, the RO denied service 
connection for hypertension and visual problems.  In an 
October 2005 rating decision, the RO denied service 
connection for the claimed neuropathy of the upper 
extremities; erectile dysfunction; and arthritis of the neck 
and elbow joint.  

The veteran initiated an appeal as to the September 2004 
rating decision and this is addressed in the Remand below.  
The hypertension and vision problems are not at this time, 
however, service connected, nor are those issues before the 
Board on appeal at this time.  Therefore those conditions are 
not considered part of the diabetic process for purposes of 
the Board's analysis under Diagnostic Code 7913.  Similarly, 
the veteran did not appeal the October 2005 rating decision, 
and therefore, the claimed neuropathy of the upper 
extremities, erectile dysfunction, and arthritis of the neck 
and elbow joint, are not considered part of the diabetic 
process for purposes of the Board's analysis under Diagnostic 
Code 7913.  

Moreover, although the veteran has hypertension, this has 
been diagnosed as essential hypertension not related to his 
diabetes mellitus.  Although the veteran reported complaints 
regarding vision during his August 2004 VA examination, eye 
examination at that time was normal.  Although the veteran 
has reported erectile dysfunction, this has been noted only 
subjectively, and there are no medical records containing 
relevant medical findings or diagnoses.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
diabetes mellitus does not approximate, or more nearly 
approximate, the criteria required for a 40 percent 
evaluation under this Diagnostic Code 7913.  In reaching this 
conclusion, the Board acknowledges that the veteran is 
insulin dependent and there is some evidence showing that he 
requires adherence to a restricted diet.  The medical 
evidence, however, does not reflect that the veteran requires 
regulation of his activities.  Moreover, the evidence 
certainly does not show that he had experienced episodes of 
ketoacidosis or had hypoglycemic reactions, so as to consider 
an increase otherwise under Diagnostic Code 7913.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's diabetes mellitus 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 20 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claims for service connection for status post 
arthroscopy of the left knee; and for status post 
arthroscopy, with degenerative changes, of the right knee.  

The veteran claims entitlement to service connection for 
these conditions on the basis that his current right and left 
knee disorders resulted from an injury to the right knee in 
service, and resulting overcompensation and altering of his 
normal gait that damaged his left knee.

Review of the claims file shows that in a letter received in 
June 2004, the veteran stated that he had bilateral knee 
surgeries in 1996 and 1997 at Lake Meade Hospital in North 
Las Vegas.  He stated that the records from that hospital 
would show that he had knee problems and the records would 
impact his claim.  Review of the claims file does not show 
that such records are present or that VA has requested these 
records.

The veteran served on active duty from June 1967 to January 
1971.  Service medical records show that the veteran's right 
knee was injured in May 1970 when he jumped or fell from the 
back of a truck.  He took two steps after jumping and then 
his knee locked on him.  X-rays showed that there were no 
fractures.  Another contemporaneous treatment record noted 
that the knee gave away with a sharp pain.  There was 
swelling and limitation of extension.    The veteran was 
treated with whirlpool, ultrasound to the lateral aspect of 
the quadriceps muscle and tendon.  The provisional diagnosis 
was probable vastus lateralis strain/tear.  Another clinical 
record at that time contains a diagnosis of right vastus 
lateralis muscle tear (closed).  A physical profile serial 
report at that time contains a listed defect of tear medial 
collateral ligament right leg.

When seen about two weeks later in June 1971, the range of 
motion was almost full, lacking four or five degrees from 
full extension.  When seen about two weeks later still that 
month, the condition had progressed slowly, especially in 
gaining the final 10 degrees of extension.  The veteran 
continued to have some discomfort in extension.  The 
treatment provider noted that the veteran's range of motion 
was normal and pain on weight bearing had decreased.  

The report of medical history at the veteran's December 1970 
discharge examination shows that he reported having "trick" 
or locked knee.  The report of examination at that time shows 
that the evaluation of the spine and other musculoskeletal 
system was normal.  That report contains notes indicating 
that the reference to locked knee refers to a right vastus 
lateralis muscle tear, for which the veteran was 
hospitalized; with no complications and no sequela. 

The report of VA examination in August 2004 shows that X-ray 
examination revealed degenerative changes in all three 
compartments with narrowing at the joint space with 
osteophyte formation.  The report contains a diagnosis of 
traumatic degenerative joint disease changes of the right 
knee, status post arthroscopic surgery.

Private treatment records show that the veteran underwent 
left total knee replacement and synovectomy in December 2004 
in treatment of a diagnosed degenerative arthritis of the 
left knee.  The report of that procedure contains a history 
that the veteran had had significant progressive pain and 
discomfort about his left knee.  X-rays demonstrated severe 
degenerative arthritis of the knees.  

In summary, the record shows that the veteran's right knee 
was injured in service, and he maintains that this injury 
resulted in his current right knee condition, and this 
condition also caused his current left knee condition.  The 
record also contains competent evidence of a current 
diagnosed disability of the left knee and of the right knee.  
This evidence indicates that the claimed right knee condition 
may be associated with the inservice injury and that the 
claimed left knee condition may be secondary to the left knee 
condition.  However, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim as 
there is no competent medical evidence to establish a nexus 
as claimed.  In such a case, VA has a duty to provide medical 
examination or obtain medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4).

Although the veteran was examined for his knees in August 
2004, he has not been afforded a VA examination for the 
purpose of addressing the etiology of the currently noted 
right and left knee disorders.  See 38 C.F.R. 3.159(c)(4) 
(2006).  An examination for that purpose should be conducted.  
In order to have a complete record for review by the 
examiner, the RO should take appropriate action to request 
the veteran's medical records of his bilateral knee surgeries 
in 1996 and 1997 at Lake Meade Hospital in North Las Vegas.  
38 C.F.R. 3.159(c)(1).

Lastly, in the September 2004 rating decision, the RO denied 
the veteran's claims seeking entitlement to service 
connection for an unspecified eye condition, hypertension, 
and a low back condition.  In a March 2005 VA Form 9, the 
veteran contested the denials of said claims.  As such, the 
Board construes the March 2005 VA Form 9 as a valid notice of 
disagreement with the September 2004 rating decision 
concerning these claims, which warrant remand to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him since his release 
from service in January 1971 for his 
claimed left and right knee disorders. The 
AOJ should attempt to obtain copies of 
medical records from all sources 
identified which are not of record, to 
specifically include medical records 
associated with bilateral knee surgeries 
in 1996 and 1997 at Lake Meade Hospital in 
North Las Vegas, Nevada.

2.  Then the RO should schedule the 
veteran for the appropriate VA orthopedic 
examination to determine the nature and 
etiology of any current left and right 
knee disorders.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  

The examiner should render an opinion as 
to (1) whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that any currently diagnosed 
right knee disorder is the result of 
disease or injury in service, or in the 
case of arthritis, began within one year 
of discharge from service; and if so, (2) 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any currently diagnosed left knee disorder 
is proximately due to, the result of, or 
increased by, the right knee disorder; or 
in the case of arthritis, began within one 
year of discharge from service.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims for service 
connection for left and right knee 
disabilities.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

4.  The RO should provide the veteran and 
his representative a statement of the case 
as to the issues of entitlement to service 
connection for an unspecified eye 
condition, hypertension, and a low back 
condition.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


